Citation Nr: 0900729	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-32 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1954 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  

The veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in St. 
Petersburg, Florida in November 2008.  A written transcript 
of that hearing was prepared and a copy of that transcript 
has been incorporated into the record.  


FINDING OF FACT

The veteran's bilateral hearing loss is at least as likely as 
not related to the veteran's active military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as bilateral hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Upon reviewing the 
record of evidence and affording the veteran the full benefit 
of the doubt, the Board finds that the veteran is entitled to 
service connection for bilateral hearing loss.  

At the outset of this discussion, the Board notes that it 
appears that the veteran's service medical and personnel 
records have been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973 and have not been 
located.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that there is 
a heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

In October 2003, the veteran underwent a private audiometric 
examination.  On this authorized audiological evaluation, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
95
No 
Results 
105
LEFT
15
15
80
No 
Results
100

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2008).  Therefore, the above audiometric results 
establish that the veteran has a hearing loss disability.  VA 
confirmed this finding in a January 2004 audiology note, 
assigning a diagnosis of severe-profound sensorineural 
hearing loss.  

VA received a statement from the veteran in March 2004 in 
which he indicated that he experienced hearing loss in 
approximately 1962, and that he could only assume that it was 
"possibly" related to his military service, to include when 
he had earaches.  The veteran testified in November 2008 that 
he thought his hearing loss was caused by in-service noise 
exposure, and repeated the assertion that he had hearing loss 
in 1962.  VA received a statement from the veteran's wife in 
August 2005 essentially corroborating the veteran's 
contentions.  

The Board recognizes that there is no medical evidence of 
record in support of the veteran's claim of date of onset.  
As a layperson, the veteran is competent to testify as to 
matters not requiring medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hearing loss would 
fall into this category.  As such, the Board finds the 
veteran's testimony about the onset of his hearing loss, when 
considered in conjunction with the corroborating statement of 
his wife, to be competent evidence.  

The veteran's exposure to acoustic trauma is supported by his 
DD Form 214, which indicates that his last duty assignment 
was with the 504th Infantry 2nd Airborne Battalion Group.  
This demonstrates that it is likely that he was exposed to 
loud noises during his military service.  Also, as alluded to 
above, he testified that he was exposed to gunfire and 
aircraft noise.  

A January 2004 VA audiology assessment is of record, and 
according to the audiologist who performed the assessment, 
there was a high probability that the veteran's bilateral 
hearing loss is the result of military noise exposure.  

Likewise, the record also contains a private medical opinion 
from a Dr. JNT received by VA in September 2005.  According 
to Dr. T, the veteran's hearing loss is more likely than not 
attributable to his military service.  Dr. T considered the 
fact that the veteran reported no post-service noise exposure 
or family history of hearing loss.  Dr. T also relied on the 
veteran's reported exposure to gunfire and aircraft noise.  

The Board notes that medical opinions premised upon an 
unsubstantiated account of a veteran are of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrence(s) described); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitation of a veteran or 
other claimant).  However, as noted, the evidence of record 
supports the veteran's claims of noise exposure in service, 
so the veteran's account is not unsubstantiated.  

In summary, the Board finds that when affording the veteran 
the full benefit of the doubt, a grant of service connection 
is warranted.  38 U.S.C. § 5107(b).  The competent medical 
evidence of record suggests that it is at least as likely as 
not that the veteran's hearing loss is related to his 
military service.  All of the medical evidence of record 
connects the veteran's bilateral hearing loss to his military 
service, and there is no medical evidence of record to 
contradict this conclusion.  The Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, 12 
Vet. App. at 30; see also Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Since all the medical evidence of record supports 
the veteran's contention, service connection is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


